 

Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into,
effective as of November 16, 2020 (the “Effective Date”), by and between Michael
Minnich (hereinafter referred to as the “Executive”), and Midwest Holding Inc.,
a Delaware corporation (hereinafter referred to as “MHI” or the “Employer”).

 

WHEREAS, MHI operates as a financial services holding company, and through its
subsidiaries, MHI focuses on the underwriting, selling and servicing of life and
annuity insurance products (the “Business”);

 

WHEREAS, the Executive is serving as MHI’s Co-Chief Executive Officer;

 

WHEREAS, MHI desires to employ the Executive as Co-Chief Executive Officer of
MHI, on the terms and conditions hereinafter set forth; and

 

WHEREAS, the Executive desires to accept employment as set forth above on the
terms and conditions hereinafter set forth.

 

W I T N E S E T H

 

NOW, THEREFORE, the parties, in consideration of their respective promises and
undertakings as herein set forth, agree as follows:

 

1.             Employment. The Executive will continue his employment as the
Employer’s Co-Chief Executive Officer on the terms set forth in this Agreement.

 

2.             Term. The Employer shall employ Executive and Executive shall
serve the Employer, for a continuous term beginning on the date hereof and
ending on the third anniversary of the Effective Date hereof (the “Initial
Term”). The Initial Term shall be extended automatically for additional one-year
periods (each a “Renewal Term”), on the same terms and conditions as set forth
in this Agreement (as may be modified from time to time by the parties),
beginning on the third anniversary of the date hereof, unless either party gives
the other party written notice of such party’s decision not to renew the terms
of this Agreement at least ninety (90) days prior to the end of the Initial Term
or any Renewal Term. The Initial Term, together with all Renewal Terms, are
collectively referred to as the “Employment Term”. Notwithstanding the
foregoing, either party may terminate this Agreement at any time prior to the
expiration of the Employment Term under the terms and conditions described in
Section 6.

 

3.             Duties. The duties of the Executive shall be those which are
usually and customarily associated with the position of a Co-Chief Executive
Officer of a comparably-sized company. The Executive will have the duties,
responsibilities and authorities as detailed in Exhibit A attached hereto and
incorporated herein, as well as such other reasonably related duties,
responsibilities and authorities as may be specified by the Board of Directors
of MHI. The Executive shall report directly to the Board of Directors of MHI for
the performance of his duties. The Executive shall devote substantially all of
his working time, attention, skill and reasonable best efforts to the
performance of his duties hereunder in a manner that will faithfully and
diligently further the business and interests of MHI. During the Employment
Term, the Executive shall refrain from acting as an employee, employer,
consultant, agent, principal, partner, stockholder, officer, director, or in any
other individual or representative capacity own, operate, control, assist, or
participate in any business that is in competition in any way with the Employer;
provided, that this prohibition shall not preclude the Executive from: (i)
serving as a member of the Board of Directors of one additional for profit
company, if and only if the company is not engaged in the Business, does not
constitute a conflict of interest and does not create an appearance of
impropriety; (ii) engaging in charitable, civic or other volunteer activities,
or (iii) owning stock of any company whose shares are listed for trading over
any public or over-the-counter exchange if, and only if, (a) the Executive does
not own more than five percent (5%) of such shares of any such company, and (b)
the Executive does not control such company, and (c) such ownership does not
constitute a conflict of interest, create an appearance of impropriety or
otherwise violate any provision of applicable law. Executive acknowledges and
agrees that Executive’s employment relationship is solely with Employer, that
Employer retains all rights and authority to control Executive’s activities in
carrying out the terms of this Agreement, and that the subsidiaries of MHI and
its affiliates shall not be considered a joint employer of Executive for any
purposes under this Agreement or under any federal, state or local laws.

 

 

 

 

4.             Compensation for Services. In consideration for the services
rendered to the Employer, the Executive shall be compensated as follows:

 

A.            Base Salary. During the Employment Term, the Executive shall be
compensated at the annualized rate of $300,000.00 per calendar year (“Base
Salary”). The Executive’s Base Salary, subject to applicable withholding and
authorized deductions, shall be paid in 24 equal semi-monthly installments, in
accordance with the usual and customary payroll practices of the Employer. The
parties may discuss renegotiation of the Base Salary each year, but Employer
retains sole and absolute discretion to maintain or modify the Base Salary, and
any such modification must be agreed to by the parties in writing.

 

B.            Bonus. In addition to the Base Salary, during the Employment Term,
Executive shall be eligible to receive an annual target bonus of 75% of the Base
Salary as in effect for such year, and Executive’s actual annual bonus may range
from 0% to 150% of the Base Salary, and will be determined based upon
achievement of performance goals established by the Compensation Committee of
the Board (after conferring with Executive) annually at or near the beginning of
each calendar year during the Employment Term (the “Target Bonus”); provided
that, it is understood that such performance goals shall be a meaningful test of
Executive’s and MHI’s performance. The determination (i) whether any Target
Bonus will be paid by the Employer and (ii) if such Target Bonus is to be paid
by the Employer, whether the specified performance goals have been satisfied,
shall be made by the Compensation Committee in its reasonable discretion. The
Target Bonus (if any) with respect to any calendar year shall be payable in the
following calendar year no later than the earlier of (i) 30 days from the date
on which audited financial statements covering such calendar year performance
period become available to the Employer, or (ii) June 30 of the following
calendar year. For the 2020 performance year, Executive will be paid a minimum
bonus of $250,000.00 on or before March 15, 2021. If Executive is not employed
by Employer at the end of a calendar year, and except as otherwise provided in
Sections 9(B) or (C) below with respect to severance, a pro rata Target Bonus
based on the period of employment may be paid at the sole discretion of the
Board; provided, that, a pro rata Target Bonus shall be paid to Executive (or to
the heirs or estate of Executive) if Executive’s employment ceases as a result
of Executive’s death or Employer’s termination of Executive’s employment due to
Permanent Disability (as hereinafter defined). The pro rata Target Bonus, if
any, shall be paid to Executive on the date on which the Target Bonus would have
been paid to Executive for such calendar year, but for Executive’s termination.

 



 

 

 

C.            Additional Compensation. In addition to any other compensation set
forth in this Section 4, during the Employment Term, promptly following the
Effective Date, Executive shall receive stock options to purchase the number of
shares of common stock equal to three percent (3.0%) of MHI’s outstanding common
stock immediately prior to a qualifying public or private offering, provided
that to the extent the number of shares subject to the stock options exceed two
percent (2.0%) of MHI’s outstanding common stock immediately following the
public or private offering, the number of shares subject to such options in
excess of two percent (2.0%) of MHI’s outstanding common stock immediately
following the offering shall be immediately forfeited and shall never vest. In
the event a qualifying public or private offering does not occur for whatever
reason on or before May 16, 2021 , Executive’s stock options shall be deemed
amended to purchase the number of shares of common stock equal to two percent
(2.0%) of MHI’s outstanding common stock on such date. Any such grant shall be
subject to the terms and conditions set forth in the MHI 2020 Long-Term
Incentive Plan, as in effect and as amended from time to time (the “Incentive
Plan”), together with the Stock Option Agreement between MHI and Executive. The
stock options shall have a strike price of each share’s fair market value as of
the date of the grant which shall be November 16, 2020 and a maturity of 10
years from the date of grant. The stock options will vest in equal installments
60 days after each of the first five anniversaries of the date of grant, subject
(except as otherwise provided herein or in the Incentive Plan) to Executive’s
continuous employment with the Employer through the applicable vesting date. The
grant of these stock options and the entry into the Stock Option Agreement
between MHI and Executive shall be conditioned on the approval of the MHI
shareholders of the MHI 2020 Long-Term Incentive Plan. Additional equity grants
to the Executive may be made by the Compensation Committee in its reasonable
discretion.

 

D.            Benefits. During Executive’s employment with Employer, subject to
the proviso in the final sentence of this Section 4.D, the Executive shall
receive the following benefits (together, the “Other Benefits”):

 

(i)            The Employer shall pay the full premium required to provide the
Executive and the Executive’s spouse and family with coverage under the
Employer’s group health and dental plan as per current practice with comparable
executives employed by MHI.

 

(ii)           The Executive shall be eligible to participate in all leave
policies and “fringe” benefit programs, including, but not limited to, sick
leave, personal leave, insurance programs and/or a 401(k) plan, as and to the
extent the same are from time to time made available to employees of the
Employer.

 

Anything herein to the contrary notwithstanding, however, the Other Benefits and
the terms and conditions thereof may be hereafter modified or terminated from
time to time by MHI consistent with other similarly situated employees and
without amending this Agreement, and the Executive’s eligibility, participation
and benefit entitlement for each of the foregoing policies, plans, programs or
Other Benefits shall be subject to all of the terms and conditions of each such
policy, plan or program and any third party contracts, agreements or policies of
insurance which may be applicable thereto.

 



 

 

 

E.             Continuation of Salary During Illness. If the Executive shall
become ill or temporarily disabled and shall be absent from work by reason
thereof, the Employer shall continue the Executive’s salary during said period
of illness or disability for up to a maximum of six (6) months or such lesser
time as required to permit the Executive to qualify for any long disability
income insurance maintained by the Executive.

 

F.             Clawback Provisions. Notwithstanding any other provisions in this
Agreement to the contrary, any incentive-based compensation, or any other
compensation, paid to Executive pursuant to this Agreement or any other
agreement or arrangement with MHI which is subject to recovery under any law,
government regulation or stock exchange listing requirement, will be subject to
such deductions and clawback as may be required to be made pursuant to such law,
government regulation or stock exchange listing requirement (or any policy
adopted by MHI pursuant to any such law, government regulation or stock exchange
listing requirement).

 

5.             Expense Reimbursement. The Employer agrees to reimburse the
Executive, in accordance with the Employer’s usual and customary practices, for
all other ordinary and necessary business expenses which are reasonably and
necessarily incurred by the Executive in the course of performing his duties on
the Employer’s behalf under this Agreement.

 

6.             Termination. Nothing in this Agreement is intended to provide,
nor shall this Agreement provide, the Executive with any contractual rights to
employment for any specified period of time. The Executive and the Employer
acknowledge and agree that the employment relationship between the Executive and
the Employer is and shall remain strictly “at-will” during the Employment Term.
This means that either the Executive or the Employer may, at any time, for any
reason or no reason, terminate the employment relationship between the Executive
and the Employer. In addition, and without limiting the foregoing, this
Agreement may be terminated as follows:

 

A.            Death. This Agreement shall immediately terminate upon the event
of the Executive’s death.

 

B.            Disability. Subject to Section 4.D with respect to applicable
leave policies, this Agreement shall immediately terminate in the event the
Executive is Permanently Disabled, has exhausted all available leave, and is
unable to return to work and perform the essential functions of his employment.
“Permanently Disabled” shall mean a physical or mental impairment rendering the
Executive substantially unable to carry out his then currently assigned
day-to-day functions as Co-Chief Executive Officer for any period of six (6)
consecutive months. Any dispute as to whether the Executive is Permanently
Disabled, and the date on which such incapacity commenced, shall be resolved by
the Board of Directors of MHI with the assistance of a physician mutually
selected by the parties. The decision of the Board of Directors of MHI shall be
final and binding upon the Executive and the Employer. If the Executive does not
cooperate in selecting the physician, submit to examination by the physician
mutually selected by the parties, or provide access to needed information upon
which such determination can be made, then the Board of Directors shall have no
continued obligation to consult with such physician and will have the authority
to determine whether Executive is Permanently Disabled on its own.

 



 

 

 

C.          Involuntary Termination for Good Cause. The Employer may terminate
the Executive’s employment at any time for Good Cause. “Good Cause” shall be
deemed to exist if, and only if:

 

(i)            Executive willfully engages in acts or omissions determined to
constitute fraud, breach of fiduciary duty or intentional wrongdoing or
malfeasance, including without limitation knowing falsification of the financial
books or records of the Employer (or its subsidiaries or affiliates),
embezzlement of funds from the Employer (or its subsidiaries or affiliates) or
other similar fraud; provided, however, that a breach of fiduciary duty shall
not be deemed to occur or exist as a result of any business decision made by
Executive that is protected by the “business judgment rule” as adopted by courts
applying the General Corporation Law of the State of Delaware;

 

(ii)           Executive is convicted of, or enters a plea of guilty or nolo
contendere to charges of, any criminal violation involving fraud, theft or
dishonesty;

 

(iii)          Executive is convicted of, or enters a plea of guilty or nolo
contendere to charges of, any non-vehicular felony which has or is substantially
likely to have a material adverse effect on Executive’s ability to carry out his
duties under this Agreement or on the reputation or activities of the Employer
(or its subsidiaries or affiliates);

 

(iv)          Executive habitually abuses alcohol, illegal drugs or controlled
substances or non-prescribed prescription medicine, and such abuse materially
and adversely interferes with the performance of the Executive’s duties and
responsibilities to the Employer, and such acts remain uncured for more than 30
days following receipt by Executive of written notice from the Employer
specifying the nature of such acts demanding cure thereof;

 

(v)           Executive materially breaches the terms of any agreement between
Executive and the Employer (or its subsidiaries or affiliates) relating to
Executive’s employment, materially fails to adhere to significant policies of
Employer applicable to all employees, including, without limitation, policies
prohibiting sexual harassment in the workplace, or materially fails to satisfy
the conditions and requirements of Executive’s employment with the Employer (or
its subsidiaries or affiliates), and such breach or failure remains uncured for
more than 30 days following receipt by Executive of written notice from the
Employer specifying the nature of such breach or failure and demanding cure
thereof;

 

(vi)          Executive engages in acts or omissions constituting gross
negligence by Executive in the performance (or non-performance) of his duties
hereunder, and such act or omission remains uncured for more than 30 days
following receipt by Executive of written notice from the Employer specifying
the nature of such act or omission and demanding cure thereof; or

 



 

 

 

(vii)         Executive materially fails in the performance of his duties and/or
responsibilities on behalf of the Employer, and such failure remains uncured for
more than 30 days following receipt by Executive of written notice from the
Employer specifying the nature of the failure and demanding cure thereof.

 

7.             Effect of Termination. In the event the Executive’s employment is
terminated pursuant to Section 6.A, 6.B or 6.C above, the Executive shall only
be entitled to receive that portion of his Base Salary and Target Bonus which
has been earned but remains unpaid up to the date of such termination, in
addition to Other Benefits through the date of such termination and the
reimbursement of any expenses as provided in Section 4. In the event the
Executive’s employment is terminated by the Employer for reasons other than
those provided in Section 6.A, 6.B. or 6.C., the Executive shall be entitled to
the amounts set forth in Section 9 below subject to the terms and conditions
contained therein.

 

8.             Resignation or Retirement; Effect. In the event Executive resigns
without Good Reason (as defined below) or retires from Employer, the Executive
shall continue to receive his Base Salary for up to a period of twelve (12)
months after the effective date of his resignation or retirement and shall be
paid any earned but unpaid Target Bonus for the prior calendar year, provided
that, Executive signs and does not revoke a Release as defined in Section 9.B
below and remains in compliance with Section 12 below with respect to
non-competition. Executive agrees that he will immediately report to the
Employer any offer of employment accepted by Executive within twelve (12) months
of his resignation or retirement, including the date such employment is to
commence, for the purpose of allowing Employer to determine compliance with
Section 12 of this Agreement. Employer’s obligation to pay or continue payment
of Base Salary and/or Target Bonus shall cease in the event Executive is in
breach of Section 12 of this Agreement. Alternatively, Employer may at any time
during the 12-month non-competition period contemplated by Section 12 terminate
its continuing obligation to pay or continue payment of the Base Salary if
Employer releases Executive from his non-competition obligations under Section
12 by written notice to Executive. If the Executive resigns with Good Reason, he
shall be entitled to the amounts set forth in Section 9 below subject to the
terms and conditions contained therein. For purposes of this Agreement, “Good
Reason” shall mean:

 

(i)            the diminution of any duties, responsibilities, and authorities
inconsistent in any respect with the Executive’s position as a Co-Chief
Executive Officer of a comparably sized company (including status, offices,
titles and reporting requirements), authority, duties or responsibilities as
contemplated by Sections 1 and 3 of this Agreement, excluding for this purpose
an isolated, insubstantial and inadvertent action not taken in bad faith and
which is remedied by MHI within thirty (30) days after receipt of notice thereof
given by the Executive;

 

(ii)           any failure by MHI to comply with any of the provisions of
Section 4 of this Agreement, other than an isolated, insubstantial and
inadvertent failure not occurring in bad faith and which is remedied by MHI
within 30 days after receipt of written notice thereof given by the Executive.
For clarification purposes, MHI’s failure to grant Executive the stock options
described in Section 4.C(i) and enter into the Stock Option Agreement within six
(6) months following the Effective Date shall constitute Good Reason under this
Agreement provided that, MHI shall be entitled to the cure period described in
the preceding sentence;

 



 

 

 

(iii)          MHI materially breaches the terms of any agreement between the
Executive and the Employer relating to the Executive’s employment, or materially
fails to satisfy the conditions and requirements of this Agreement, and such
breach or failure by its nature is incapable of being cured, or such breach or
failure remains uncured for more than 30 days following receipt by the Employer
of written notice from the Executive specifying the nature of the breach or
failure and demanding the cure thereof; or

 

(iv)          a resignation by the Executive for any reason within ninety (90)
days after a Change in Control Event. A “Change in Control Event” means:

 

(a)               Any transaction in which shares of voting securities of MHI
represent more than 50% of the total combined voting power of all outstanding
voting securities of MHI are issued by MHI, or sold or transferred by the
stockholders of MHI, in either case resulting in those persons and entities who
beneficially owned voting securities of MHI representing more than 50% of the
total combined voting power of all outstanding voting securities of MHI
immediately prior to such transaction ceasing to beneficially own voting
securities of MHI representing more than 50% of the total combined voting power
of all outstanding voting securities of MHI immediately after such transaction;

 

(b)               The merger or consolidation of MHI with or into another entity
resulting in those persons and entities who beneficially owned voting securities
of MHI representing more than 50% of the total combined voting power of all
outstanding voting securities of MHI immediately prior to such transaction
ceasing to beneficially own voting securities of MHI representing more than 50%
of the total combined voting power of all outstanding voting securities of the
surviving corporation or resulting entity immediately after such merger or
consolidation; or

 

(c)               The sale of all or substantially all of MHI’s assets unless
those person or entities who beneficially owned voting securities of MHI
representing more than 50% of the total combined voting power of all outstanding
voting securities of MHI immediately prior to such asset sale beneficially own
voting securities of the purchasing entity representing more than 50% of the
total combined voting power of all outstanding voting securities of the
purchasing entity immediately after such asset sale.

 

(d)               Notwithstanding anything herein to the contrary, with respect
to any amounts that constitute deferred compensation under Section 409A of the
Code, to the extent required to avoid accelerated taxation or penalties, no
Change of Control Event will be deemed to have occurred unless such Change of
Control Event also constitutes a change in control in the ownership or effective
control of MHI or a substantial portion of MHI’s assets under Treasury
Regulation Section 1.409A-3(i)(5).

 

 

 

 

Notwithstanding the foregoing, except with respect to clause (iv) above, the
Executive shall not have Good Reason to terminate his employment unless the
event giving rise to Good Reason is not fully remedied within thirty (30) days
after receipt by Employer of a written notice from the Executive of such event,
specifying in detail the reason or reasons constituting Good Reason, which
written notice must be provided within ninety (90) days after the initial
occurrence of such event. A termination for Good Reason cannot occur later than
one-hundred and twenty (120) days following the initial occurrence of the
applicable event. For the purposes of this Agreement, termination by the
Executive “without Good Reason” shall mean termination by the Executive of his
employment for any reasons other than a termination for Good Reason.

 

9.             Severance.

 

(A)          If the Employer terminates the Executive’s employment under this
Agreement for reasons other than those provided in Sections 6.A, 6.B and 6.C
(including for clarity, as a result of the Employer electing not to renew this
Agreement for an additional one-year term under Section 2), or if the Executive
resigns and terminates this Agreement for Good Reason as provided in Section 8
(each a “Qualifying Termination”), the Employer shall pay to the Executive that
portion of his Base Salary and Target Bonus which has been earned up to the date
of such termination, in addition to Other Benefits through the date of such
termination and the reimbursement of any expenses as provided in Section 5.

 

(B)           In connection with a Qualifying Termination that occurs at any
time other than in connection with or within the twelve (12) month period
following the effective date of a Change in Control Event, and provided
Executive signs and does not revoke as may be permitted by law a general release
of claims in a form similar to that attached as Exhibit C (the “Release”), the
Employer shall (i) pay to the Executive on a quarterly basis following the date
of such termination an amount equal to the pro rata amount of (a) the Base
Salary for each quarter of the Severance Period (as hereinafter defined)
commencing on the first payroll date falling after the Release becomes
effective; and (b) the Target Bonus for each quarter of the twelve (12) month
period; (ii) fully vest as of the effective date of the Release, all the stock
options and other equity awards granted to Executive pursuant to Section 4.C(i)
and (ii) above (with all performance vesting awards being deemed achieved at
target); and (iii) subject to Executive’s timely election of continuation
coverage under COBRA, the Employer shall reimburse the Executive the monthly
premium payable to continue his and his eligible dependents’ participation in
the Employer’s group health plan (to the extent permitted under applicable law
and the terms of such plan) which covers the Executive (and the Executive’s
eligible dependents) for a period of eighteen (18) months, provided that the
Executive is eligible and remains eligible for COBRA coverage; and provided,
further, that in the event that the Executive obtains other employment that
offers group health benefits, such continuation of coverage by the Employer
shall immediately cease. If the reimbursement of any COBRA premiums would
violate the nondiscrimination rules or cause the reimbursement of claims to be
taxable under the Patient Protection and Affordable Care Act of 2010, together
with the Health Care and Education Reconciliation Act of 2010 (collectively, the
“Act”) or Section 105(h) of the Code, the Employer paid premiums shall be
treated as taxable payments and be subject to imputed income tax treatment to
the extent necessary to eliminate any discriminatory treatment or taxation under
the Act or Section 105(h) of the Code. The term “Severance Period” shall mean a
period extending from the date of termination and continuing through twelve (12)
months after the date of termination.

 



 

 

 

(C)           In connection with a Qualifying Termination that occurs in
connection with or within the twelve (12) month period following the effective
date of a Change in Control Event, and provided Executive signs and does not
revoke the Release, the Employer shall (i) pay to the Executive in a lump sum
within an amount equal to two times the sum of the Base Salary and the Target
Bonus; (ii) fully vest as of the effective date of the Release, all the stock
options and other equity awards granted to Executive pursuant to Section 4.C(i)
and (ii) above (with all performance vesting awards being deemed achieved at
target); and (iii) subject to Executive’s timely election of continuation
coverage under COBRA, the Employer shall reimburse the Executive the monthly
premium payable to continue his and his eligible dependents’ participation in
the Employer’s group health plan (to the extent permitted under applicable law
and the terms of such plan) which covers the Executive (and the Executive’s
eligible dependents) for a period of eighteen (18) months, provided that the
Executive is eligible and remains eligible for COBRA coverage; and provided,
further, that in the event that the Executive obtains other employment that
offers group health benefits, such continuation of coverage by the Employer
shall immediately cease. If the reimbursement of any COBRA premiums would
violate the nondiscrimination rules or cause the reimbursement of claims to be
taxable under the Patient Protection and Affordable Care Act of 2010, together
with the Health Care and Education Reconciliation Act of 2010 (collectively, the
“Act”) or Section 105(h) of the Code, the Employer paid premiums shall be
treated as taxable payments and be subject to imputed income tax treatment to
the extent necessary to eliminate any discriminatory treatment or taxation under
the Act or Section 105(h) of the Code.

 

(D)          The payments and benefits provided for in Sections 9.B and 9.C are
conditioned on the Executive entering into and not revoking the Release on or
before the sixtieth (60th) day following the date on which the Executive’s
termination of employment becomes effective. The Employer shall be deemed to
execute the Release on the date that the Executive executes the Release. If the
Executive fails to execute without revocation the Release, he shall be entitled
to the benefits set forth in Section 9.A only and no other benefits under
Sections 9.B or 9.C. The installments of severance provided under Section 9.B
shall commence in the quarter ending in which the Release becomes enforceable
and irrevocable. If, however, the sixty (60) day period in which the Release
must become enforceable and irrevocable begins in one year and ends in the
following year, the Employer shall commence payment of the severance
installments in the following year. The first installment of the severance shall
include all amounts that would otherwise have been paid to the Executive between
his termination date and the Executive’s receipt of the first installment,
assuming the first installment would otherwise have been paid at the end of the
quarter in which the Executive’s employment terminates. The lump sum payment
provided under Section 9.C shall be paid on the sixtieth (60th) day following
the date on which the Executive’s termination of employment becomes effective.

 



 

 

 

(E)           The Employer and the Executive agree that the Executive shall have
no duty to mitigate his losses or obtain other employment. If the Executive
obtains other employment, it shall not affect his right to payment under this
Section.

 

10.           Indemnification; Directors’ and Officers’ Liability Insurance. As
and to the extent provided in MHI’s bylaws, Executive will be entitled to the
indemnification provided to other executive officers and directors of MHI. In
addition, MHI agrees to include Executive as a covered person on a directors’
and officers’ liability insurance policy or policies covering Executive to the
same extent that MHI provides such coverage for its other executive officers and
directors.

 

11.           Proprietary Matters Agreement. Prior to or concurrently with the
execution of this Agreement, Executive has signed the Employer’s Proprietary
Matters Agreement attached hereto as Exhibit B, the terms of which are expressly
incorporated herein. The termination of this Agreement or the termination of
Executive’s employment with Employer for any reason shall in no way diminish
Executive’s continuing obligations under the Proprietary Matters Agreement
signed by Executive.

 

12.          Non-Competition. During the Executive’s employment with the
Employer and for a period of twelve (12) months thereafter, the Executive agrees
that he shall not, within the United States, directly or indirectly, whether as
an officer, director, stockholder, partner, member, employee, proprietor,
associate, representative, investor or consultant, or in any capacity
whatsoever, engage in, become financially interested in, be employed by or have
any business connection with any other person, corporation, firm, partnership or
other entity that is engaged in the Business; provided, however, that the
foregoing restriction shall not prevent the Executive from owning not more than
two percent (2%) of the outstanding shares in any publicly traded corporation or
from having an interest in or being employed by an enterprise having multiple
business segments, divisions or product lines one or more of which is in
competition with the Employer, provided that the Executive is not employed by,
and does not render any services or support to or otherwise assist, the division
or business segment or product line of such enterprise that is in competition
with the Employer.

 

The Executive agrees and acknowledges that the time limitation and scope of
activity to be restrained by the restrictions in this Section, combined with the
geographic scope, are reasonable. The Executive also acknowledges and agrees
that this Section is reasonably necessary for the protection of the Employer’s
Confidential Information and trade secrets, is supported by adequate
consideration, and provides a reasonable way of protecting the business value of
the Employer.

 

13.           Remedies for Breach of Non-Competition Covenant.

 

A.                The Executive acknowledges that, because the Executive’s
services are personal and unique and because the Executive shall have access to
and become acquainted with the Confidential Information of the Employer, the
damages that would be suffered by the Employer as a result of the breach of the
provisions of this Agreement contained in Section 12 above may not be
calculable, and that an award of a monetary judgment to Employer for such a
breach would be an inadequate remedy. Consequently, Employer shall have the
right, in addition to any other rights it may have under this Agreement or
elsewhere at law, to obtain injunctive relief in any court of competent
jurisdiction to restrain any breach or threatened breach hereof or otherwise to
specifically enforce any of the provisions of this Agreement.

 

 

 

 

B.            The covenants made by the Executive in Section 12 above shall be
construed as agreements independent of any other provisions of this Agreement
(with the exception of Section 11 and the Proprietary Matters Agreement), and
the existence of any claim or cause of action of the Executive against Employer,
whether predicted on this Agreement or otherwise, shall not constitute a defense
to the enforcement by MHI of these covenants.

 

C.            If a court shall determine that any provision of (or portion of a
provision of) Section 12 of this Agreement is unenforceable in accordance with
its terms, either because it extends for too long a period of time or over too
great a range of activities or in too broad a geographic area or for any other
reason, it shall nonetheless be enforced on such terms as the court determines
are equitable and legally enforceable.

 

14.           Severability. Invalidity of any provision of this Agreement shall
not render invalid any of the other provisions of this Agreement, and if any
part of this Agreement should be determined to be unlawful, unenforceable or
against public policy, the remaining parts shall continue to be fully effective
and enforceable.

 

15.           Miscellaneous Provisions.

 

A.            Successor and Assigns. This Agreement is personal in nature and
the Executive may not assign or delegate any rights or obligations hereunder
without first obtaining the express written consent of the Employer. The rights,
benefits, and obligations of the Employer under this Agreement and all covenants
and agreements pertaining thereto hereunder shall be assignable by the Employer.
Further, this Agreement shall inure to the benefit of and be enforceable by or
against the parties’ successors and assigns, provided the Employer shall remain
liable to the Executive for the performance of all obligations to be performed
by it hereunder.

 

B.            Entire Agreement. This Agreement, together with the Proprietary
Matters Agreement, Incentive Plan and Stock Option Agreement, contain the entire
agreement of the parties with respect to the subject matter hereof and supersede
and replace all prior agreements or understandings and all negotiations,
discussions, arrangements, and understandings with respect thereto. For purposes
of clarification and the avoidance of doubt, Executive acknowledges and agrees
that the terms and provisions contained with the Proprietary Matters Agreement
signed by Executive and attached as Exhibit B shall remain in full force and
effect and shall survive following Executive’s employment with Employer.

 

C.            Binding Effect. This Agreement shall be binding upon the parties
and their respective heirs, personal representatives, administrators, trustees,
successors, and permitted assigns.

 

D.            Amendment or Modification. No amendment or modification of this
Agreement shall be binding unless executed in writing by the parties hereto.

 

E.             Governing Law. Employer and Executive agree that this Agreement
shall be governed by and construed according to the laws of the State of
Delaware.

 



 

 

 

F.             Interpretations. Any uncertainty or ambiguity existing herein
shall not be interpreted against either party because such party prepared any
portion of this Agreement, but shall be interpreted according to the application
of rules of interpretation of contracts generally. The headings used in this
Agreement are inserted for convenience and reference only and are not intended
to be an integral part of or to affect the meaning or interpretation of this
Agreement.

 

G.            Notices. Any notice required to be given in writing by any party
to this Agreement may be delivered personally or by certified mail. Any such
notice directed to the Employer shall be addressed to the Employer at 2900 South
70th Street, Suite 400, Lincoln, Nebraska 68510, Attention: Secretary, Board of
Directors; or to such other address as the Employer may from time to time
designate in writing to the Executive. Any notice addressed to the Executive
shall be addressed to his personal residence at 116 Hudson Street, # 2 New York,
NY 10013 or to such other address as the Executive may from time to time
designate in writing to the Employer.

 

H.            Survival. Anything herein to the contrary notwithstanding, the
rights and obligations of the parties hereunder which by their terms contemplate
or require performance or obligations which extend beyond or occur after the
termination of this Agreement (specifically including, but not limited to, the
payments to the Executive provided for in Sections 7, 8 and 9, the
indemnification of Executive provided for in Section 10, the non-competition
provisions of Section 12 and the Proprietary Matters Agreement signed by
Executive) shall survive termination of this Agreement and shall be and remain
fully enforceable as between the parties in accordance with their terms.

 

I.              Voluntary Execution; Conflict Waiver. Each of the Executive and
the Employer is signing this Agreement knowingly and voluntarily. The Executive
and the Employer have been given the opportunity to consult with independent
counsel of their choice regarding their rights under this Agreement.

 

J.             Signatures. This Agreement may be executed in counterparts, both
of which shall be one and the same Agreement.

 

K.            Section 409A Compliance.

 

(i)            To the extent that any of the payments or benefits provided for
in Section 8, 9.B or 9.C are deemed to constitute non-qualified deferred
compensation benefits subject to Section 409A of the United States Internal
Revenue Code (the “Code”), the following interpretations apply to Section 8, 9.B
or 9.C:

 

(a)               Any termination of the Executive’s employment triggering
payment of benefits under Section 8, 9.B or 9.C must constitute a “separation
from service” within the meaning of Section 409A(a)(2)(A)(i) of the Code and
Treas. Reg. §1.409A-1(h) for interpreting a separation from service before
distribution of such benefits can commence. To the extent that the termination
of the Executive’s employment does not constitute a separation of service, any
benefits payable under Section 8, 9.B or 9.C that constitute deferred
compensation under Section 409A of the Code shall be delayed until after the
date of a subsequent event constituting a separation of service. For purposes of
clarification, this Section shall not cause any forfeiture of benefits on the
Executive’s part, but shall only act as a delay until such time as a separation
from service occurs.

 



 

 

 

(b)               If the Executive is a “specified employee” (as that term is
used in Section 409A of the Code and regulations and other guidance issued
thereunder) on the date his separation from service becomes effective, any
benefits payable under Section 8, 9.B or 9.C (if any) that constitute
non-qualified deferred compensation under Section 409A of the Code shall be
delayed until the earlier of (1) the business day following the six-month
anniversary of the date his separation from service becomes effective, and (2)
the date of the Executive’s death, but only to the extent necessary to avoid
penalties under Section 409A of the Code. On the earlier of (1) the business day
following the six-month anniversary of the date his separation from service
becomes effective, and (2) the Executive’s death, the Employer shall pay the
Executive in a lump sum the aggregate value of the non-qualified deferred
compensation that the Employer otherwise would have paid the Executive prior to
that date under Section 8, 9.B or 9.C of this Agreement.

 

(ii)           It is intended that each installment of the payments and benefits
provided under Section 8, 9.B or 9.C be treated as a separate “payment” for
purposes of Section 409A of the Code. In particular, the installment severance
payments set forth in Section 8, 9.B or 9.C of this Agreement shall be divided
into two portions. The first portion will equal that number of installments
commencing on the first payment date set forth in Section 8, 9.B or 9.C that are
in the aggregate less than two times the applicable compensation limit under
Section 401(a)(17) of the Code for the year in which the termination of the
Executive’s employment occurs (provided the termination of the Executive’s
employment is also a separation from service) is payable in accordance with
Treas. Reg. §1.409A-1(b)(9)(iii) as an involuntary separation plan. The second
portion will equal the remainder of the installments and shall be paid in
accordance with Sections 15.K.i above.

 

(iii)          Neither the Employer nor the Executive shall have the right to
accelerate or defer the delivery of any such payments or benefits except to the
extent specifically permitted or required by Section 409A of the Code.

 

(iv)          It is the intention of both the Employer and the Executive that
the benefits and rights to which the Executive could be entitled pursuant to
this Agreement comply with Section 409A of the Code and the Treasury Regulations
and other guidance promulgated or issued thereunder, to the extent that the
requirements of Section 409A are applicable thereto, and the provisions of this
Agreement shall be construed in a manner consistent with that intention. If the
Executive or the Employer believes, at any time, that any such benefit or right
that is subject to Section 409A does not so comply, it shall promptly advise the
other and shall negotiate reasonably and in good faith to amend the terms of
such benefits and rights such that they comply with Section 409A (with the most
limited possible economic effect on the Executive and on the Employer) to the
extent allowed by applicable law. In no event whatsoever shall the Employer be
liable for additional tax, interest or penalty that may be imposed on the
Executive by Section 409A or damages for any payments or benefits that fail to
comply with Section 409A.

 



 

 

 

L.             Excess Parachute Payments.

 

(i)            Notwithstanding anything in this Agreement to the contrary, if
any of the payments or benefits provided or to be provided by Employer to
Executive or for Executive’s benefit pursuant to the terms of this Agreement or
otherwise (“Covered Payments”) are determined to constitute “excess parachute
payments” within the meaning of Section 280G of the Code and would, but for this
Section 15.L be subject to the excise tax imposed under Section 4999 of the Code
(or any successor provision thereto) or any similar tax imposed by state or
local law or any interest or penalties with respect to such taxes (collectively,
the “Excise Tax”), then the Covered Payments shall either (a) be paid in full or
(b) be reduced (but not below zero) to the minimum extent necessary to ensure
that no portion of the Covered Payments is subject to the Excise Tax, whichever
of (a) or (b) maximizes the after-tax results applicable to Executive. All
determinations required to be made under this Section 15.L, including whether a
payment would result in an “excess parachute payment” and the assumptions
utilized in arriving at such determination, shall be made in writing by an
accounting firm selected by Employer, which writings shall be shared with
Executive.

 

(ii)           If a reduction in the Covered Payments is required by the
foregoing provisions of this Section 15.L, the reduction shall occur in the
following order: (i) reduction of cash payments for which the full amount is
treated as a parachute payment; (ii) cancellation of accelerated vesting (or, if
necessary, payment) of cash awards for which the full amount is not treated as a
parachute payment; (iii) cancellation of any accelerated vesting of equity
awards; and (iv) reduction of any continued employee benefits. In selecting the
equity awards (if any), for which vesting will be reduced under clause (iii) of
the preceding sentence, awards shall be selected in a manner that maximizes the
after-tax aggregate amount of Covered Payments, provided that if (and only if)
necessary in order to avoid the imposition of an additional tax under Section
409A of the Code, awards instead shall be selected in the reverse order of the
date of grant. In no event shall Executive have any discretion with respect to
the ordering of payment reductions.

 

(iii)          If the Covered Payments to the Executive are reduced in
accordance with this Section 15.L, as a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial reduction
under Section 15.L, it is possible that Covered Payments to the Executive which
will not have been made by the Employer should have been made (“Underpayment”)
or that Covered Payments to the Executive which were made should not have been
made (“Overpayment”). If an Underpayment has occurred, the amount of any such
Underpayment shall be promptly paid by the Employer to or for the benefit of the
Executive. In the event of an Overpayment, then the Executive shall promptly
repay to the Employer the amount of any such Overpayment together with interest
on such amount (at the same rate as is applied to determine the present value of
payments under Section 280G of the Code or any successor thereto), from the date
the reimbursable payment was received by the Executive to the date the same is
repaid to the Employer.

 

 

 

 

IN WITNESS WHEREOF, the Employer and the Executive have caused this Agreement to
be signed with the intent it be effective as of the Effective Date, fully
intending the same to be binding upon themselves and their respective heirs,
personal representatives, trustees, successors, receivers and assigns.

 

  EXECUTIVE         By:          /s/ Michael Minnich     Michael Minnich

 

  MIDWEST HOLDING INC.         By:          /s/ Mark A. Oliver

  Name: Mark A. Oliver   Title: President

 



 

 